 


113 HR 2905 IH: Nuclear Workers Health Advisory Board Act
U.S. House of Representatives
2013-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 2905 
IN THE HOUSE OF REPRESENTATIVES 
 
August 1, 2013 
Mr. Whitfield (for himself, Mr. Polis, Mr. Perlmutter, Mr. Ben Ray Luján of New Mexico, Ms. DeGette, Mr. Loebsack, Ms. Kaptur, Ms. Brownley of California, Mr. Young of Florida, Mr. Pierluisi, and Mr. Honda) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Education and the Workforce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend the Energy Employees Occupational Illness Compensation Program Act of 2000 to strengthen the quality control measures in place for part B lung disease claims and to establish the Advisory Board on Toxic Substances and Worker Health for the contractor employee compensation program under subtitle E of such Act. 
 
 
1.Short titleThis Act may be cited as the Nuclear Workers Health Advisory Board Act. 
2.Establishment of the Advisory Board on Toxic Substances and Worker Health 
(a)Advisory Board on Toxic Substances and Worker HealthSubtitle B of the Energy Employees Occupational Illness Compensation Program Act of 2000 (42 U.S.C. 7384l et seq.) is amended by adding at the end the following: 
 
3632.Advisory Board on Toxic Substances and Worker Health 
(a)Establishment 
(1)In generalNot later than 120 days after the date of the enactment of this section, the President shall establish and appoint an Advisory Board on Toxic Substances and Worker Health (referred to in this section as the Board). 
(2)Consultation on appointmentsThe President shall make appointments to the Board in consultation with organizations with expertise on worker health issues in order to ensure that the membership of the Board reflects a proper balance of perspectives from the scientific, medical, legal, worker, worker families, and worker advocate communities. 
(3)ChairpersonThe President shall designate a Chair of the Board from among its members. 
(b)DutiesThe Board shall— 
(1)advise the President concerning the review and approval of the Department of Labor site exposure matrix; 
(2)conduct periodic peer reviews of, and approve, medical guidance for part E claims examiners with respect to the weighing of a claimant’s medical evidence; 
(3)obtain periodic expert review of evidentiary requirements for part B claims related to lung disease regardless of approval; 
(4)provide oversight over industrial hygienists, Department of Labor staff physicians, and Department of Labor’s consulting physicians and their reports to ensure quality, objectivity, and consistency; and 
(5)coordinate exchanges of data and findings with the Advisory Board on Radiation and Worker Health to the extent necessary (under section 3624). 
(c)Staff and powers 
(1)In generalThe President shall appoint a staff to facilitate the work of the Board. The staff of the Board shall be headed by a Director who shall be appointed under subchapter VIII of chapter 33 of title 5, United States Code. 
(2)Federal agency personnelThe President may authorize the detail of employees of Federal agencies to the Board as necessary to enable the Board to carry out its duties under this section. The detail of such personnel may be on a non-reimbursable basis. 
(3)PowersThe Board shall have same powers that the Advisory Board has under section 3624. 
(4)ContractorsThe Secretary shall employ outside contractors and specialists selected by the Board to support the work of the Board. 
(d)ExpensesMembers of the Board, other than full-time employees of the United States, while attending meetings of the Board or while otherwise serving at the request of the President, and while serving away from their homes or regular place of business, shall be allowed travel and meal expenses, including per diem in lieu of subsistence (as authorized by section 5703 of title 5, United States Code) for individuals in the Federal Government serving without pay. 
(e)Security clearances 
(1)ApplicationThe Secretary of Energy shall ensure that the members and staff of the Board, and the contractors performing work in support of the Board, are afforded the opportunity to apply for a security clearance for any matter for which such a clearance is appropriate. 
(2)DeterminationThe Secretary of Energy should, not later than 180 days after receiving a completed application for a security clearance under this subsection, make a determination whether or not the individual concerned is eligible for the clearance. 
(3)ReportFor fiscal year 2015, and each fiscal year thereafter, the Secretary of Energy shall include in the budget justification materials submitted to Congress in support of the Department of Energy budget for that fiscal year (as submitted with the budget of the President under section 1105(a) of title 31, United States Code) a report specifying the number of applications for security clearances under this subsection, the number of such applications granted, and the number of such applications denied. 
(f)InformationThe Secretary of Energy shall, in accordance with law, provide to the Board and the contractors of the Board, access to any information that the Board considers relevant to carry out its responsibilities under this section, including information such as restricted data (as defined in section 11(y) of the Atomic Energy Act of 1954 (42 U.S.C. 2014(y))) and information covered by the Privacy Act.. 
(b)Department of Labor response to the Office of the Ombudsman annual reportSection 3686 of the Energy Employees Occupational Illness Compensation Program Act of 2000 (42 U.S.C. 7385s–15) is amended— 
(1)in subsection (e)(1), by striking February 15 and inserting July 30; and 
(2)by striking subsection (h) and inserting the following: 
 
(h)Response to reportNot later than 180 days after the publication of the annual report under subsection (e), the Department of Labor shall submit an answer in writing on whether the Department agrees or disagrees with the specific issues raised by the Ombudsman, if the Department agrees, on the actions to be taken to correct the problems identified by the Ombudsman, and if the Department does not agree, on the reasons therefore. The Department of Labor shall post such answer on the public Internet website of the Department.. 
 
